


109 HR 5583 IH: Keep Small Businesses Profitable Act

U.S. House of Representatives
2006-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5583
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2006
			Ms. Bean (for herself
			 and Mr. Weldon of Pennsylvania)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide a temporary minimum standard mileage rate for
		  computing the deductible costs of operating a vehicle for business
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Keep Small Businesses Profitable Act
			 of 2006.
		2.Temporary minimum
			 standard mileage rate for business use of vehiclesFor
			 purposes of section 162 of the Internal Revenue Code of 1986, the optional
			 standard mileage rate in effect under such section for calendar year 2006 shall
			 not be less than 48.5 cents per mile.
		
